Filed: December 30, 2011

             IN THE SUPREME COURT OF THE STATE OF OREGON

NANCY E. PETOCK,
                                                                     Petitioner on Review,
      v.

ASANTE,
formerly known as ASANTE HEATH SYSTEM
dba ROGUE VALLEY MEDICAL CENTER,
a domestic nonprofit corporation,
                                                                   Respondent on Review.

                      (CC 08104117; CA A141216; SC S059046)

      On review of an order of the Court of Appeals.*

      Argued and submitted June 7, 2011.

       Craig Crispin, Crispin Employment Lawyers, Portland, argued the cause and filed
the brief for petitioner on review.

        Robyn Ridler Aoyagi, Tonkon Torp LLP, Portland, argued the cause and filed the
brief for respondent on review.

      Amy Joseph Pedersen, Stoel Rives LLP, Portland, filed the brief for amicus curiae
Associated Oregon Industries, Inc.

      Before De Muniz, Chief Justice, and Durham, Balmer, Kistler, Walters, and
Linder, Justices.**

      KISTLER, J.

       The decision of the Court of Appeals affirmed. The judgment of the circuit court
is reversed, and the case is remanded to the circuit court for further proceedings.

       *Appeal from Jackson County Circuit Court, Mark Schiveley, Judge. 237 Or App
113, 240 P3d 56 (2010).

      **Landau, J., did not participate in the consideration or decision of this case.
 1                 KISTLER, J.

 2                 A worker who suffers a "compensable injury" may seek compensation for

 3   the injury and, for three years following the injury, also may demand reinstatement to his

 4   or her former position of employment. See Armstrong v. Rogue Federal Credit Union,

 5   328 Or 154, 161, 969 P2d 382 (1998). Additionally, for five years following the injury,

 6   the worker may seek compensation if the condition resulting from the injury worsens.

 7   ORS 656.273. The primary question in this case is whether a workplace injury that

 8   plaintiff characterized, in filing a workers' compensation claim, as an aggravation or

 9   worsening of an earlier compensable injury can give rise to a new three-year period in

10   which she can demand reinstatement or reemployment.

11                 The trial court held that it could not and granted defendant's summary

12   judgment motion. The Court of Appeals reversed and remanded for further proceedings.

13   Petock v. Asante, 237 Or App 113, 240 P3d 56, adh'd to as clarified on recons, 238 Or

14   App 711, 243 P3d 822 (2010). Although the Court of Appeals agreed with the trial court

15   that an aggravation of an earlier injury cannot give rise to new reinstatement rights, it

16   concluded that there was a disputed issue of fact as to whether plaintiff had sustained a

17   "new and separate injury" in 2005 that would give rise to those rights. See 238 Or App at

18   at 714 (clarifying holding on reconsideration).

19                 On review, plaintiff argues primarily that the Court of Appeals erred in

20   holding that an aggravation of an earlier injury cannot give rise to a right to reinstatement

21   under ORS 659A.043 or a right to reemployment under ORS 659A.046. Defendant, for

22   its part, contends that the Court of Appeals erred in concluding that the medical evidence

                                                   1
 1   adduced on summary judgment was sufficient to permit a reasonable trier of fact to find

 2   that the injury that plaintiff suffered was "compensable" within the meaning of ORS

 3   656.005(7)(a). We allowed review to consider those issues and now affirm the Court of

 4   Appeals decision, although our reasoning differs in some respects from that of the Court

 5   of Appeals.

 6                 Defendant owns and operates the Rogue Valley Medical Center in

 7   Medford.1 Plaintiff "began [her] employment at the Rogue Valley Medical Center in

 8   1993 and * * * was employed there * * * as a dietary aid in Emilia's Coffee Shop," a café

 9   within the medical center. On September 17, 2002, plaintiff injured her knee at work. As

10   she explained, she "started working at 8:30 am" and was "[t]he only waitress at that

11   time." At some point, "[a] lot of people all came in at the same time," and plaintiff had to

12   "move around quickly." When she "was on [her] way back to the register, [her] knee

13   made a loud popping noise" and she "couldn't walk."

14                 Plaintiff's injury caused her to leave work for a short period of time. She

15   underwent knee surgery, after which her doctor diagnosed her with "chondrosis of the

16   patellofemoral joint and the trochlear groove." Plaintiff's knee specialist, Dr. Versteeg,

17   later explained that that condition is "basically an arthritis under [the] kneecap."2 As a



            1
                    Because this case arises on defendant's motion for summary judgment, we
     state the facts in the light most favorable to the plaintiff. See Clackamas Cty Assessor v.
     Village at Main St. Phase II, 349 Or 330, 332, 245 P3d 81 (2010) (stating that standard).
            2
                   Versteeg later testified that he did not know whether plaintiff's September
     17, 2002, injury had caused her patellofemoral chondrosis, or whether that injury had
     only caused it to "bec[o]me symptomatic." As he explained, plaintiff's patellofemoral
     chondrosis "could have been existing there and just aggravated by her work history, I

                                                   2
 1   result of her 2002 injury, plaintiff filed a workers' compensation claim, which defendant

 2   accepted.3 After plaintiff had been "off work for a few weeks after surgery," she

 3   recovered from her injury sufficiently to "retur[n] to work on light duty[.]" Finally, on

 4   March 5, 2003, plaintiff's doctor determined that she was "medically stationary," and she

 5   "returned to [her] former position" at that time. On March 26, 2003, defendant closed

 6   plaintiff's workers compensation claim. See ORS 656.268(1)(a) (providing for the

 7   closure of workers' compensation claims when "[t]he worker has become medically

 8   stationary and there is sufficient information to determine permanent disability"); ORS

 9   656.005(17) (a worker is "'[m]edically stationary'" when "no further material

10   improvement would reasonably be expected from medical treatment, or the passage of

11   time").

12                 In April 2005, plaintiff injured her knee a second time while working in

13   Emilia's Coffee Shop. According to plaintiff, at some point during that month, she "was

14   walking quickly in [her] work area, [she] felt [her] knee pop," and she felt "severe pain in

15   [her] knee and up [her] leg." Both plaintiff's doctor, Versteeg, and defendant's workers'

16   compensation administrator advised plaintiff that she should file an "aggravation claim"

17   for a worsened condition resulting from her earlier compensable injury. Plaintiff filed a

18   workers' compensation claim for her second injury on April 26, 2005. On the claim

19   form, plaintiff checked a box stating that she was reporting an "aggravation of original

     _______________________
     don't know, it's hard to know what causes those things quite honestly."
               3
                   Although the record shows that defendant accepted plaintiff's 2002 claim, it
     does not disclose the condition that defendant accepted.

                                                  3
 1   injury." Apparently, there was some delay in processing plaintiff's 2005 claim, and

 2   plaintiff was not aware why "it was taking so long to approve [her] to see" her doctor for

 3   treatment of her second knee injury. She filed another claim form on July 13, 2005,

 4   again characterizing her second knee injury as an "aggravation" of the injury that she had

 5   sustained on September 17, 2002.

 6                 Following her second knee injury, plaintiff was "placed on light duty

 7   [work] in the Medical Records Office." After approximately five months, defendant

 8   denied plaintiff's aggravation claim and removed her from light-duty work. As plaintiff

 9   explained:

10                 "On September 15, 2005, the Human Resources Department called
11          me in the Medical Records Office and told me to come down to the
12          workers' compensation office. The woman who met me there informed me
13          that my workers' compensation claim had been denied. She told me that
14          this would be my last day, and that I should go home."

15   After she was removed from light-duty work, plaintiff requested a medical leave of

16   absence under the Family and Medical Leave Act, 29 USC §§ 2601 to 2654, and the

17   Oregon Family Leave Act, ORS 659A.150 to 659A.186. Defendant granted her request.

18   At some later point, according to the parties' briefing, the Workers' Compensation Board

19   ruled in plaintiff's favor on her 2005 claim.4

20                 On October 20, 2005, plaintiff underwent surgery to treat her second knee

21   injury. In the course of that operation, Versteeg discovered "a tear of the posterior horn


            4
                   The parties submitted no evidence in this action regarding how or why the
     Workers' Compensation Board resolved plaintiff's 2005 workers' compensation claim.
     Plaintiff, however, represented in a memorandum opposing summary judgment that the
     Workers' Compensation Board had ruled in her favor.

                                                      4
 1   of [plaintiff's] medial meniscus." It was not clear to the doctor exactly when plaintiff

 2   had sustained the tear to her meniscus. He explained, "I didn't see it the first time, so I

 3   don't think it was there, could it have been there, I suppose it's possible. I didn't see a tear

 4   of the meniscus then, so she developed one in the interim." As to the condition with

 5   which Versteeg had diagnosed plaintiff following her first knee injury in 2002 -- "the

 6   chrondrosis of the patellofemoral joint and the trochlear groove" -- he stated that "that

 7   [condition] was also noted the second time around too [i.e., during plaintiff's October 20,

 8   2005 surgery,] and it is still there and it didn't look any worse, so that was encouraging

 9   and I think it actually looked a little better."

10                  In November 2005, after plaintiff recovered from her second surgery,

11   Versteeg cleared her to return to work on a light-duty basis. Accordingly, plaintiff

12   contacted defendant to notify it that she "had been released for light duty and could come

13   back to work." Defendant did not reemploy her at that time, however. Instead, as

14   plaintiff explained, defendant "told me that I could not come back on light duty because I

15   was not on workers' compensation leave. [Defendant] told me [that] I was required to

16   have a full release, and that I could come back to work only then." Plaintiff received a

17   full release on January 4, 2006. The next day, she went to Emilia's Coffee Shop "so that

18   [she] could arrange to get back on the schedule." When she arrived, she "was told that

19   [her] job had been filled, and that [her] only option was to go through the jobs book and

20   apply for other jobs." She did so, but "the only available jobs were for nurses and other

21   positions" for which plaintiff lacked "the required experience and education." All of

22   plaintiff's available leave expired on January 22, 2006, and on that date defendant sent

                                                        5
 1   her a formal notice of termination.5

 2                 Plaintiff then brought this action, alleging that defendant had violated two

 3   statutes that protect injured workers from unlawful discrimination. Those statutes, ORS

 4   659A.043 and ORS 659A.046, set out the terms under which "[a] worker who has

 5   sustained a compensable injury" may demand to return to the service of his or her

 6   employer. See ORS 659A.043(1) and ORS 659A.046(1). The first statute, ORS

 7   659A.043, gives an injured worker a right to demand reinstatement to the same position

 8   that the worker formerly held. See ORS 659A.043(1) (a worker "shall be reinstated by

 9   the worker's employer to the worker's former position of employment" if certain

10   conditions are met). The second statute, ORS 659A.046, provides a similar right to

11   workers who cannot be reinstated to their former position because they are not able to

12   perform the duties of that position. Those workers have a right to be reemployed by their

13   former employer in a different "available and suitable" position. See ORS 659A.046(1)

14   (providing that right under certain conditions). Both rights "terminate" after "[t]hree

15   years elapse from the date of injury." ORS 659A.043(3)(a)(F) (reinstatement); ORS

16   659A.046(3)(f) (reemployment).

17                 In her complaint, plaintiff alleged that, following her April 2005 knee

18   injury, defendant unlawfully refused her demands for reemployment and reinstatement.



            5
                   As noted, plaintiff initially had taken a medical leave of absence under the
     federal Family and Medical Leave Act and the Oregon Family Leave Act, both of which
     provided her with job protection. That leave expired on October 22, 2005, after which
     plaintiff exhausted her remaining leave under defendant's internal policy providing for a
     temporary extension of healthcare benefits.

                                                  6
 1   More specifically, plaintiff claimed that, in refusing to permit her to return to work on a

 2   light-duty basis after Versteeg cleared her to do so in November 2005, defendant failed to

 3   reemploy her "at employment which [was] available and suitable," as ORS 659A.046(1)

 4   required. Additionally, plaintiff claimed that, in refusing to allow her to resume her

 5   former job at Emilia's Coffee Shop after she received a full release to return to work in

 6   January 2006, defendant failed to reinstate her "to [her] former position of employment"

 7   in violation of ORS 659A.043(1).6

 8                 Defendant moved for summary judgment in response to plaintiff's claims.

 9   Defendant contended that plaintiff's rights to demand reinstatement and reemployment

10   had terminated on September 17, 2005, because the "date of [the] injury" from which

11   plaintiff had three years to demand reinstatement or reemployment was September 17,

12   2002, the date on which plaintiff first had injured her knee at work. Plaintiff opposed

13   summary judgment, arguing that, even though she had treated her April 2005 knee injury

14   as an "aggravation" in seeking workers' compensation benefits, nothing in ORS

15   659A.043 and ORS 659A.046 precluded her 2005 injury from giving rise to a new three-

16   year period in which she could demand reinstatement or reemployment. Among other

17   things, plaintiff argued that, in providing that reinstatement and reemployment rights

18   terminate after "[t]hree years elapse from the date of injury," the phrase "date of injury"

19   should be given its plain meaning, and should encompass any "injury" that causes a

            6
                   Plaintiff advanced a third claim for relief based on ORS 659A.040. She
     alleged that her "use of the workers' compensation system" was "[a] substantial
     motivating cause of defendant's decision not to reemploy and not to reinstate" her. That
     claim is not before us.

                                                   7
 1   worker to leave work.

 2                 The trial court granted defendant's summary judgment motion. That court

 3   started from the proposition that, because plaintiff had filed an aggravation claim with her

 4   employer, she "cannot now argue [that] her 2005 injury was a 'new' injury rather than an

 5   aggravation claim." It then reasoned that, as a matter of statutory construction, an

 6   aggravation claim is distinct from a claim that a worker has suffered a compensable

 7   injury. It also reasoned that the "date of injury" from which a worker has three years to

 8   seek reinstatement or reemployment is the date that a worker suffers a compensable

 9   injury, not an aggravation of an earlier injury. It followed, the trial court concluded, that

10   plaintiff's reinstatement and reemployment rights ran from September 17, 2002, the date

11   she suffered a compensable injury. They did not run from April 2005, the date she

12   suffered an aggravation of her 2002 compensable injury. The trial court accordingly

13   granted defendant's summary judgment motion in part and entered a limited judgment on

14   plaintiff's claims for relief under ORS 659A.043 and ORS 659A.046.7

15                 Plaintiff appealed, renewing her argument that nothing in ORS 659A.043 or

16   ORS 659A.046 precluded her April 2005 knee injury from giving rise to new

17   reinstatement and reemployment rights. As the Court of Appeals understood plaintiff's

            7
                     The trial court determined that a question of fact precluded granting
     summary judgment on plaintiff's third claim for relief. On plaintiff's unopposed motions,
     the trial court abated the proceedings on that claim for relief and entered a limited
     judgment under ORCP 67 B dismissing plaintiff's reinstatement and reemployment
     claims for relief, finding "that there [was] no just reason for delay in the entry of a limited
     judgment to permit plaintiff to seek review of the dismissal of such claims." See ORCP
     67 B (permitting that disposition); Interstate Roofing, Inc. v. Springville Corp., 347 Or
     144, 152-53, 218 P3d 118 (2009) (discussing the same).

                                                   8
 1   argument, it entailed two issues:

 2                  "First, * * * [a]ccording to plaintiff, the term 'injury' in the phrase
 3          'date of injury' * * * is not limited to the technical meaning of the term
 4          'injury' under workers' compensation statutes, which distinguish between an
 5          injury and an aggravation. * * *. Second, plaintiff argues that, even if the
 6          term 'injury' does not encompass the aggravation of an original injury,
 7          summary judgment was inappropriate because there was, at the very least, a
 8          question of fact as to whether the condition for which she received
 9          treatment in 2005 was not an aggravation, but a 'new injury' -- namely, a
10          tear of the meniscus that was not present earlier."

11   Petock, 237 Or App at 118.

12                 In analyzing the first issue, the Court of Appeals explained that the three-

13   year period for seeking reinstatement and reemployment runs from the date that an

14   employee suffers a compensable injury within the meaning of ORS 656.005(7)(a). Id. at

15   120. It also ruled that, as a matter of statutory construction, an aggravation or worsening

16   of an earlier injury "is not a separate 'compensable injury,' but is instead compensable

17   because of its relation back to the original injury." Id. at 120-21 (citing ORS 656.273(1)).

18   It followed, the Court of Appeals reasoned, that, in the context of reinstatement and

19   reemployment claims, "the 'date of injury' [from which the worker's rights to

20   reinstatement and reemployment run] is the date of the original, compensable injury

21   rather than some later date on which the injured worker's condition worsens." Id. at 122.

22                 The Court of Appeals concluded that, because plaintiff had not sought

23   reinstatement or reemployment within three years of her 2002 injury, she could assert a

24   right to reinstatement or reemployment only if the 2005 injury resulted in a "new and

25   separate" injury, as opposed to an aggravation of the condition resulting from the 2002

26   compensable injury. See Petock, 238 Or App at 714 (on reconsideration). On that issue,

                                                   9
 1   the Court of Appeals reasoned that Versteeg's testimony that he had observed a tear in

 2   plaintiff's meniscus during the second surgery -- one that he had not seen during

 3   plaintiff's first knee surgery in 2002 -- would permit a reasonable juror to find that

 4   plaintiff's April 2005 knee injury was "a new and separate" compensable injury that gave

 5   rise to a new three-year period in which plaintiff could seek reinstatement and

 6   reemployment. Id. Accordingly, the Court of Appeals held that the trial court had erred

 7   in granting defendant's summary judgment motion, reversed the trial court's judgment,

 8   and remanded the case for further proceedings. Petcock, 237 Or App at 125.

 9                 On review, plaintiff raises primarily one argument. She acknowledges that

10   the phrase "the date of injury," from which a three-year period to seek reinstatement runs,

11   refers to the date of a "compensable injury," as that phrase is used in ORS 659A.043(1).8

12   She contends, however, that "an aggravation * * * is a 'compensable injury'" within the

13   meaning of ORS 659A.043(1) and is therefore sufficient to trigger a new three-year

14   period in which a worker may seek reinstatement. Defendant argues, in response, that an

15   aggravation or worsening of an earlier injury can never itself be a compensable injury.

16   Additionally, defendant takes issue with the Court of Appeals' reasoning that the medical

17   evidence on summary judgment was sufficient to permit a reasonable inference that

18   plaintiff suffered a "new and separate" compensable injury.9



            8
                  For the purposes of the issues that the parties raise, ORS 659A.043 and
     ORS 659A.046 are identical. In discussing the parties' arguments, we refer only to ORS
     659A.043 for ease of reference. Our conclusions regarding ORS 659A.043 apply equally
     to ORS 659A.046.
            9
                    Defendant raised this issue as a contingent request for review in its

                                                  10
 1                 We begin with the issue that plaintiff raises and first set out the text of ORS

 2   659A.043. ORS 659A.043(1) provides that, subject to certain conditions not at issue

 3   here:

 4           "A worker who has sustained a compensable injury shall be reinstated by
 5           the worker's employer to the worker's former position of employment upon
 6           demand for such reinstatement."

 7   ORS 659A.043(3)(a) provides that "[t]he right to reinstatement to the worker's former

 8   position under this section terminates when whichever of the following [six] events first

 9   occurs." The first five events are: (1) a medical determination that that worker "cannot

10   return to the former position of employment"; (2) the worker's "eligibil[ity for] and

11   participat[ion] in vocational assistance under ORS 656.340"; (3) the worker's

12   "accept[ance of] suitable employment with another employer after becoming medically

13   stationary"; (4) the worker's refusal of a "bona fide offer from the employer of [suitable]

14   light duty or modified employment"; and (5) the worker's failure to request reinstatement

15   within seven days after being notified by certified mail that the worker's attending

16   physician or a specified medical professional has released the worker for employment.

17   ORS 659A.043(3)(a)(A)-(E). Finally, ORS 659A.043(3)(a)(F) provides that a worker's

18   right to reinstatement will terminate when "[t]hree years elapse from the date of injury."

19                 Under the plain text of ORS 659A.043(1), a worker's right to reinstatement

20   arises when he or she sustains a "compensable injury." That right terminates when

     _______________________
     response to plaintiff's petition for review. See ORAP 9.10(1) (providing for contingent
     requests for review); ORAP 9.20(2) (providing that, unless the court limits the questions
     on review, "the questions before the Supreme Court include all questions * * * that the
     petition or the response claims were erroneously decided").

                                                  11
 1   "[t]hree years elapse from the date of injury." ORS 659A.043(3)(a)(F). As plaintiff

 2   correctly acknowledges in this court, the "date of injury" in ORS 659A.043(3)(a)(F)

 3   refers to the date of the "compensable injury" in ORS 659A.043(1) that gave rise to the

 4   right to reinstatement in the first instance. Textually, that is the only logical referent. As

 5   we read ORS 659A.043, subsection (1) provides that the occurrence of a compensable

 6   injury will give rise to a right to reinstatement, and subparagraph (3)(a)(F) identifies the

 7   outside time limit on the exercise of that right: If three years have elapsed from the date

 8   of the compensable injury that gave rise to a worker's reinstatement rights, then those

 9   rights expire.

10                    Plaintiff does not dispute that proposition in this court. Rather, she argues

11   that, because an aggravation or worsening of an existing condition is an "injury" for

12   which workers' compensation benefits are available, her 2005 aggravation was a

13   "compensable injury" within the meaning of ORS 659A.043(1). In analyzing plaintiff's

14   argument, we note that the phrase "compensable injury" is a defined term for the

15   purposes of the workers' compensation statutes, which form the backdrop against which

16   ORS 659A.043 was enacted. Moreover, in Armstrong, this court explained that, as used

17   in ORS 659A.043(1),

18          "the term 'compensable injury' has the same meaning that it has in the
19          Workers' Compensation Law, ORS 656.005(7)(a). Generally, a
20          'compensable injury' is an accidental injury that 'arises out of and in the
21          course of employment.'"

22   Armstrong, 328 Or at 159 (quoting ORS 656.005(7)(a)) (footnote omitted). That

23   reasoning was integral to the court's holding in Armstrong and controls our resolution of


                                                     12
 1   plaintiff's argument here. Following Armstrong, we conclude that plaintiff can establish

 2   that she suffered a "compensable injury" in 2005 that will give rise to a new three-year

 3   period in which she may seek reinstatement only if the injury that she sustained was a

 4   "compensable injury" within the meaning of ORS 656.005(7)(a); that is, plaintiff must

 5   show that she suffered "an accidental injury * * * arising out of and in the course of

 6   employment requiring medical services or resulting in disability or death * * *." See

 7   ORS 656.005(7)(a) (defining "compensable injury").

 8                 The parties disagree whether the 2005 injury that plaintiff sustained met

 9   that standard. Plaintiff appears to take the position that every aggravation will be a

10   compensable injury that gives rise to a new three-year period in which she may seek

11   reinstatement. Defendant appears to take the position that no aggravation can ever

12   constitute a compensable injury. And there is a suggestion in the Court of Appeals'

13   opinion that a new injury will be compensable only if it is separate from the condition

14   resulting from an earlier compensable injury. As explained below, we think that both

15   parties err in attempting to convert what is, at bottom, a fact-specific issue into a question

16   of law.

17                 To the extent that plaintiff argues that every worsening that gives rise to

18   benefits under ORS 656.273 constitutes a "compensable injury," as that phrase is used in

19   ORS 656.005(7)(a), her argument sweeps too broadly. ORS 656.273(1) provides that "an

20   injured worker is entitled to additional compensation for worsened conditions resulting

21   from the original injury." Under ORS 656.273, a worker need not show that he or she

22   suffered a new compensable injury to establish an aggravation claim. See SAIF v.

                                                  13
 1   Walker, 330 Or 102, 118, 996 P2d 979 (2000) (explaining what a worker must show to

 2   establish an aggravation claim). It is sufficient if the condition resulting from the original

 3   injury has worsened, see id., unless "the major contributing cause of the worsened

 4   condition is an injury not occurring within the course and scope of employment," ORS

 5   656.273(1) (emphasis added).10

 6                 Conversely, to the extent that defendant argues that the same set of facts

 7   can never give rise to both an aggravation claim and a compensable injury claim, its

 8   argument also sweeps too broadly. Suppose a worker suffers, at different times, two

 9   workplace injuries while working for the same employer, and the second injury

10   aggravates a preexisting condition that resulted from the earlier compensable injury. If

11   the later injury both combined with the preexisting condition "to cause or prolong

12   disability or a need for treatment" and was the major contributing cause of the disability

13   or need for treatment, then the worker could bring a claim for a compensable injury. See

14   ORS 656.005(7)(a)(B) (defining when a combined condition will be compensable).

15                 The worker also could bring an aggravation claim on the theory that the

16   worsened condition resulted from the original compensable injury and that the major


            10
                   ORS 656.273(1) provides, in part:
                    "After the last award or arrangement of compensation, an injured
            worker is entitled to additional compensation for worsened conditions
            resulting from the original injury. A worsened condition resulting from the
            original injury is established by medical evidence of an actual worsening of
            the compensable condition supported by objective findings. However, if
            the major contributing cause of the worsened condition is an injury not
            occurring within the course and scope of employment, the worsening is not
            compensable."


                                                  14
 1   contributing cause of the worsened condition was not an injury that occurred outside the

 2   course and scope of employment. See ORS 656.273(1) (providing that a worsened

 3   condition resulting from an earlier injury is not compensable if the major contributing

 4   cause of the worsening did not occur in the course and scope of employment). Even if

 5   the second workplace injury was the major contributing cause of the worsened condition,

 6   that does not mean that the worsened condition did not "result" from the first injury

 7   within the meaning of ORS 656.273(1). In short, we disagree with defendant to the

 8   extent that it argues that the same set of facts can never give rise to both an aggravation

 9   claim and a compensable injury claim.11

10                 Finally, there is a suggestion in the Court of Appeals opinion that a second

11   workplace injury will be compensable only if the resulting condition is separate from the

12   condition that resulted from the earlier compensable injury. See Petock, 237 Or App at

13   123 (explaining that plaintiff's 2005 injury would be compensable if it resulted in a torn

14   meniscus as opposed to a worsening of her patellofemoral chondrosis). As explained

15   above, however, to the extent that an otherwise compensable injury combines with a

16   preexisting condition resulting from an earlier compensable injury to cause or prolong

17   disability or the need for treatment, the second injury will be compensable so long as it is

18   the major contributing cause of the disability or need for treatment. Conversely, if the

19   second injury did not combine with a preexisting condition, then the inquiry would be

            11
                   There may be other situations in which the same set of facts can give rise to
     both an aggravation claim and a compensable injury claim. Our point is not to exhaust
     the possible factual situations but to show that the absolute position that defendant has
     advanced is not well taken.

                                                  15
 1   whether the second injury was a "compensable injury" as defined in ORS 656.005(7)(a).

 2   See ORS 656.005(7) (distinguishing among compensable injuries, consequential

 3   conditions resulting from compensable injuries, and otherwise compensable injuries that

 4   combine with preexisting conditions).12

 5                 In our view, the parties err in arguing that, as a matter of law, an

 6   aggravation either always will result in a compensable injury or never will do so. Rather,

 7   the question before the trial court on summary judgment was a simpler one: whether the

 8   facts that gave rise to plaintiff's 2005 workplace injury were sufficient to permit a

 9   reasonable inference that the injury was compensable within the meaning of ORS

10   656.005(7)(a). If they were, then defendant cannot prevail on summary judgment on the

11   ground that plaintiff's November 2005 demand for reemployment and her January 2006

12   demand for reinstatement were untimely. However, if no reasonable juror could find that

13   the 2005 injury was compensable, then defendant's summary judgment motion was well

14   taken.

15                 On that issue, plaintiff submitted evidence that, "while [she] was working at

16   Emilia's" Coffee Shop in 2005, she "was walking quickly in [her] work area, [she] felt

17   [her] knee pop," and she felt "severe pain in [her] knee and up [her] leg." As a result of

18   that workplace injury, she required a second surgery on her knee. At first blush, it is

              12
                   Because plaintiff's 2002 and 2005 injuries occurred while she was working
     for the same employer, ORS 656.308(1) does not apply. That statute specifies when a
     subsequent employer will be responsible for a "new compensable injury involving the
     same condition" that an earlier employer had accepted. See generally Multifoods
     Specialty Distribution v. McAtee, 333 Or 629, 43 P3d 1101 (2002) (discussing that
     statute).

                                                  16
 1   difficult to see why that evidence is not sufficient to permit a reasonable juror to find that

 2   plaintiff suffered "an accidental injury * * * arising out of and in the course of

 3   employment requiring medical services[.]" See ORS 656.005(7)(a) (defining a

 4   compensable injury).

 5                 Over the course of this litigation, defendant has advanced three arguments

 6   why it should prevail on summary judgment. In the Court of Appeals, defendant noted

 7   that, when plaintiff filed a claim for workers' compensation benefits in 2005, she checked

 8   a box on the claim form that states "[r]eport of aggravation of original injury." It

 9   followed, defendant argued, that issue preclusion barred plaintiff from arguing in this

10   action that her 2005 injury was a new compensable injury rather than an aggravation and

11   that, as a matter of law, an aggravation and a compensable injury are mutually exclusive

12   statutory categories. In defendant's view, if plaintiff's 2005 injury was an aggravation of

13   an earlier injury, it cannot be a compensable injury and her reinstatement claim

14   necessarily fails.

15                 Regarding defendant's issue preclusion argument, we note that issue

16   preclusion is an affirmative defense, for which defendant bears the burden of persuasion.

17   See ZRZ Realty v. Beneficial Fire and Casualty Ins., 349 Or 117, 138, 241 P3d 710

18   (2010) (so stating); Keller v. Armstrong World Industries, Inc., 342 Or 23, 38 n 12, 147

19   P3d 1154 (2006) (same). If defendant wanted to rely on issue preclusion as a basis for

20   seeking summary judgment, it had the burden of producing evidence to establish that

21   defense. See Keller, 342 Or at 38 n 12 ("On summary judgment, a party has the burden

22   to produce evidence as to which it has the burden of persuasion at trial. ORCP 47 C.").

                                                   17
 1   Defendant, however, did not introduce any evidence to establish how or why the

 2   Workers' Compensation Board resolved plaintiff's 2005 workers' compensation claim.

 3   As the Court of Appeals correctly recognized, the factual predicate for defendant's issue

 4   preclusion argument was absent.13 See Petock, 237 Or App at 123-24.

 5                 Before this court, defendant acknowledges that, on this record, it cannot

 6   establish issue preclusion. However, it reiterates its argument that, as a statutory matter,

 7   aggravation claims are distinct from and derivative of compensable injury claims. The

 8   point of defendant's argument is not completely clear, however. To the extent that

 9   defendant argues that the fact that plaintiff characterized her 2005 injury as an

10   aggravation on the worker's compensation claim form somehow precludes her from

11   arguing in this action that her injury was a compensable injury within the meaning of

12   ORS 656.005(7)(a), we do not understand the basis for that argument.

13                 This court explained in Armstrong that an injured worker need not establish

14   in a workers' compensation proceeding that he or she suffered a compensable injury

15   before bringing a reinstatement claim under ORS 659A.043. Armstrong, 328 Or at 162-

16   63. The reinstatement claim can proceed independently. Id. Moreover, as noted above,

17   defendant cannot argue that, on this record, issue preclusion prevents plaintiff from

18   arguing in this action that her 2005 injury was a compensable injury. Even if defendant

19   were correct that the same facts cannot give rise to an aggravation claim and a



            13
                   Because there was no factual predicate for defendant to assert issue
     preclusion, we need not decide whether, if the factual predicate existed, issue preclusion
     either would apply or would act as a bar to proving a compensable injury.

                                                  18
 1   compensable injury claim (a proposition with which we have noted our disagreement),

 2   we fail to see the relevance of that proposition in the context of defendant's summary

 3   judgment motion. On this record, plaintiff was free to argue that her 2005 injury was a

 4   compensable injury within the meaning of ORS 656.005(7)(a).14

 5                 Finally, defendant argues that the Court of Appeals erred in concluding that

 6   the medical evidence was sufficient to permit a reasonable trier of fact to find that the

 7   2005 injury caused the torn meniscus. That was not the ground on which the parties

 8   litigated the summary judgment motion before the trial court, however. Rather, the

 9   opening memorandum that defendant filed in the trial court assumed, without explaining

10   the basis for the assumption, that the only compensable injury that plaintiff suffered was

11   the 2002 injury. In its reply memorandum, defendant made that assumption explicit; it

12   stated that, having filed aggravation claims for the 2005 injury, plaintiff "cannot now

13   convert these aggravation claims into a new injury to suit her current litigation

14   strategies." Defendant accordingly contended that only the 2002 injury was a

15   compensable injury that gave rise to reinstatement and reemployment rights; however,

16   plaintiff did not demand reinstatement and reemployment until three years had elapsed



            14
                   In Armstrong, the employer had denied the employee's workers'
     compensation claim, and the question was whether the employee could pursue a
     reinstatement claim under ORS 659A.043 when the Workers' Compensation Board had
     not yet determined whether the injury was compensable. See 328 Or at 163. This court
     held that the worker could. Id. The court did not have occasion in Armstrong to consider
     whether a final determination in a workers' compensation proceeding would have a
     preclusive effect in a proceeding for reinstatement and reemployment under ORS
     659A.043 and ORS 659A.046. This case does not present that issue either, and we
     express no opinion on it.

                                                  19
 1   from the date of that injury.

 2                 In the Court of Appeals, defendant argued both in its answering brief and

 3   also in its petition for reconsideration that, to the extent that plaintiff was arguing that she

 4   sustained a new compensable injury in 2005, the medical evidence in the record was not

 5   sufficient to support that contention. In effect, defendant advanced a different ground for

 6   sustaining the trial court's summary judgment ruling than it had advanced before the trial

 7   court.15 Defendant raises the same argument before this court in challenging the Court of

 8   Appeals' conclusion that there was sufficient evidence of a compensable injury in 2005 to

 9   deny defendant's summary judgment motion.

10                 Given that background, we conclude that this is a case in which plaintiff

11   might have offered other, additional evidence if defendant had sought summary judgment

12   on the ground it now advances for affirming the trial court's ruling. Put differently, we

13   cannot say that the record is "materially * * * the same one that would have been

14   developed had [defendant] raised the alternative basis for affirmance below" that it now

15   asserts. See Outdoor Media Dimensions Inc. v. State of Oregon, 331 Or 634, 659-60, 20

16   P3d 180 (2001) (explaining when a court may affirm a ruling on grounds not urged

17   below). In these circumstances, we cannot rely on the "right for the wrong reason"



            15
                   We note that, before the trial court, no one discussed whether the 2005
     injury combined (or did not combine) with any preexisting condition or, if it were a
     combined condition, who had the burden of proving that the 2005 injury was the major
     contributing cause of plaintiff's need for treatment. Cf. ORS 656.266(2) (providing that,
     in a workers' compensation proceeding, once the worker establishes an otherwise
     compensable injury, the employer has the burden of proving that the injury is not the
     major contributing cause of a combined condition).

                                                   20
1   doctrine to uphold the trial court's ruling. See id. Rather, we conclude that, on this

2   record, the Court of Appeals correctly reversed the trial court's summary judgment ruling

3   and remanded for further proceedings.

4                  The decision of the Court of Appeals is affirmed. The judgment of the

5   circuit court is reversed, and the case is remanded to the circuit court for further

6   proceedings.




                                                  21